Citation Nr: 0412156	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
both feet, claimed as jungle rot.

2.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1956 to April 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for jungle rot of both feet and granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation.  The veteran submitted a timely 
notice of disagreement in December 2002.  Following issuance 
of a statement of the case in March 2003, the veteran's 
timely substantive appeal was received in April 2003.

In his April 2003 substantive appeal, the veteran requested a 
hearing before the Board by videoconference.  The requested 
videoconference hearing was conducted in December 2003 by the 
undersigned Veterans Law Judge, sitting in Washington, DC, 
with the veteran sitting in Cleveland, Ohio.  The veteran 
requested that the record remain open for 30 days so that 
additional evidence could be submitted.  The record was held 
open, however, no additional evidence was received.  The 
Board may proceed with appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of the claims addressed in this decision.  

2.  Although there is no clinical evidence that the veteran 
was treated for jungle rot of the feet while in service, and 
there is no post-service clinical evidence of treatment prior 
to 1998, more than 30 years after the veteran's service 
separation, the VA examiner has provided an opinion that the 
veteran has residuals of jungle rot incurred in service.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by level I hearing in the right ear and level VII 
hearing in the left ear on VA examination in May 2002, and 
level II hearing in the right ear and level VII in the left 
ear on private audiometric examination conducted on December 
22, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
skin disorder of the feet, diagnosed as residual jungle rot, 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  The criteria for a compensable initial evaluation for 
service-connected bilateral hearing loss from July 31, 2001 
to December 21, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
Diagnostic Code 6100 (2003).

3.  The criteria for an initial 10 percent evaluation for 
service-connected bilateral hearing loss from December 22, 
2003 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was treated for a skin disorder 
of his feet in service, and contends that the same foot 
disorder has remained chronic and continuous since his 
service.  The veteran also contends that his bilateral 
hearing loss is more severe than the assigned initial 
noncompensable evaluation reflects.

Preliminary Matter: Duties to Notify & to Assist

Not long before the veteran submitted the claim at issue, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000.  This law redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

By a letter issued in August 2001, the RO advised the veteran 
as to the evidence and information necessary to substantiate 
his claims, explained what the veteran was responsible for, 
and advised the veteran what VA had done to develop his 
claim, and what information VA would attempt to obtain.  The 
letter described the veteran's responsibilities and the 
efforts that VA would make to assist in the development of 
his claim.  The RO also advised the veteran to tell VA about 
"any additional information or evidence" that he wanted VA to 
attempt to obtain.

In the July 2002 rating decision, the RO reviewed the 
criteria for service connection, advised the veteran of the 
evidence reviewed, and advised the veteran of the regulation 
and criteria under which the veteran's service-connected 
hearing loss was evaluated.

A statement of the case (SOC) issued in March 2003 provided 
the complete text of 38 C.F.R. § 3.159, as revised to set out 
and implement the provisions of the VCAA, including 
provisions specifying that a claimant should be notified to 
provide or identify any relevant evidence.  The SOC again 
advised the veteran as to the evidence required to show 
entitlement to service connection, and set out the 
regulations governing hearing loss and evaluation of hearing 
loss in detail.  

The VCAA provides that the duty to assist includes providing 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
claimant was afforded VA examination in May 2002.  The duty 
to provide medical examination and to obtain medical opinion 
has been fulfilled. 

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO last advised the 
claimant of the provisions of the VCAA, and the VCAA does not 
bar the Board from completing appellate review of this claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, § ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the veteran was provided 
appropriate notice of the evidence required to substantiate 
his claims, and of his responsibilities and the efforts VA 
would make to develop the claims, by an August 2001 letter, 
nearly a year prior to the July 2002 initial rating decision.  
Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice complies with the express requirements of the 
law as found by the CAVC in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  


Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, there is no defect with respect to the timing of the 
VCAA notice.  While the August 2001 notice to the veteran of 
his rights and responsibilities under the VCAA did not 
specifically discuss the VCAA by the name of the act, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with many opportunities to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The Board finds that there is no prejudicial error 
to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was advised that he should submit "any 
evidence" he had, and was afforded opportunities to do 
so.  In addition, the veteran was specifically provided 
with the text of 38 C.F.R. § 3.159(b)(1), stating that 
he should be notified to provide any evidence he had.  
The notifications of record are adequate to notify the 
veteran that he should submit or identify any evidence 
he had regarding his claim.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may 
proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in 
accordance with the 


VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claim addressed in this 
decision in this case.  

1.  Service connection for bilateral skin disorder of the 
feet

In his August 2001 claim, the veteran stated that he was 
treated for a skin disorder affecting his feet in service.  
The veteran's service medical records are devoid of any 
notation regarding treatment of a skin disorder of the feet.  
The veteran's service separation examination, dated in April 
1958, includes a notation that the veteran's skin was normal.  

At his videoconference Board hearing, the veteran testified 
that the physician he served as a driver for treated his feet 
with salves.  The veteran described having white skin between 
his toes and having constant itching.  The veteran testified 
that he continued to treat these symptoms himself after 
service.  

The post-service clinical evidence of record regarding the 
veteran's skin, specifically, the skin of his feet, discloses 
that, in January 1998, the veteran was treated for "acute" 
athlete's foot between the toes bilaterally.  The examiner 
also noted fungal patches on the toenails.  In December 2003, 
a private physician concluded that the veteran's bilateral 
tinea pedis and onychomycosis were more than likely related 
to his military service.

At the time of VA examination conducted in May 2002, the 
veteran provided a history of having jungle rot of both lower 
extremities in 1957 when he was 


stationed in Panama.  The examiner concluded, based on the 
veteran's history, patches of fungal growth on the toenails, 
cracking skin between the toes on the plantar surfaces, and 
the veteran's report that his feet had a peculiar order, that 
the veteran had residual jungle rot of the feet bilaterally 
since 1957.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service 


is required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, there is no clinical evidence that the veteran 
was treated for a skin disorder of the feet in service.  
Although the veteran's testimony that he was treated for a 
skin disorder in service is credible, his testimony does not 
establish the medical diagnosis of the skin disorder treated 
in service.  The veteran's testimony that he continued to 
suffer from a skin disorder on the feet after service does 
not establish the medical diagnosis of the foot disorder 
manifested following service, but the veteran is competent to 
state what symptoms he observed following service.  He has 
stated that he had itching and cracking of the skin on the 
toes chronically after service.  

There is no post-service medical evidence that the veteran 
was treated for a skin disorder of the feet following 
service, except for a treatment note dated in January 1998 
which reflects that the veteran had acute athlete's foot.  
Nevertheless, the VA examiner stated an opinion that the 
veteran had residuals of jungle rot.  This medical opinion is 
sufficient to at least place the evidence in equipoise as to 
whether the veteran currently has a disability which has been 
chronic since his service.  

Where the evidence is in equipoise, any reasonable doubt must 
be resolved in the veteran's favor.  In this case, the 
examiner has provided a medical opinion that the veteran has 
residuals of bilateral jungle rot since 1957.  The criteria 
for service connection for residuals of a skin disorder of 
the feet, bilaterally, diagnosed as residual jungle rot, are 
met.  The claim must be granted.

2.  An initial compensable evaluation for hearing loss 
disability

In his August 2001 claim for service connection for hearing 
loss disability, the veteran indicated that he was exposed to 
noise of artillery practice.  The veteran's April 1958 
separation examination disclosed no abnormality of his 
hearing.  The 


veteran was an electrician for many years, until his 
retirement, following service.  

On VA audiologic examination conducted in May 2002, the 
examiner provided an opinion that it was at least as likely 
as not that the veteran's hearing loss was related to 
military service.  The audiologic examination disclosed that 
the veteran's right ear auditory thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
40
60
65
LEFT
20
45
75
105
105

The pure tone average loss (at 1000, 2000, 3000, and 4000 Hz) 
was 46 decibels.  In the left ear, the pure tone average loss 
was 83 decibels.  Speech recognition ability, using the 
Maryland CNC word list, was 92 percent in the right ear and 
72 percent in the left ear.  The examiner assigned a 
diagnosis of sensorineural hearing loss bilaterally.

On private examination conducted on December 22, 2003, the 
veteran's hearing thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
45
65
75
LEFT
25
45
80
100
105

The examiner did not calculate the pure tone loss at 1000, 
2000, 3000, and 4000 Hz, but the average loss, based on the 
examination findings, was 52.5 in the right ear and 82.5 in 
the left.  Speech recognition ability was 88 percent in the 
right ear and 68 percent in the left ear.  The examination 
report does not state whether the 


Maryland CNC speech recognition test was the test 
administered for speech recognition, but is presumed by the 
Board to be.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service connection.  
In such circumstances, the rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection and, accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  38 C.F.R. § 4.85.  
These results are then charted on Table VI and Table VII, 38 
C.F.R. § 4.85, as set out in the Rating Schedule.  The Tables 
set out eleven auditory acuity levels, and each veteran's 
hearing loss is classified according to these levels.  In 
order to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.

The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  The evidence establishes 
that the veteran's hearing loss does not fall into 


an exceptional pattern because this hearing loss does not 
result in pure tone thresholds all 55 or both at 1000 or 2000 
hertz in the right ear or at 1000 hertz in the left ear.  38 
C.F.R. § 4.86 is not applicable in this case.

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, results in 
a determination under Tables VI and VII of 38 C.F.R. § 4.85 
that the veteran had a level I hearing loss in the right ear 
and a level VII hearing loss in the left on VA examination in 
May 2002, and a level II hearing loss in the right ear and 
remained at a level VII in the left ear from December 22, 
2003, based on a private audiometric examination.

Under Table VII of 38 C.F.R. § 4.85, the May 2002 VA 
audiometric examination results provide that a level I 
hearing loss in one ear, coupled with a level VII hearing 
loss in the other ear, is noncompensable under Diagnostic 
Code 6100.  Thus, for the period beginning July 31, 2001, the 
effective date of the grant of service connection, until 
December 21, 2003, the day before a private audiometric 
evaluation, the preponderance of the evidence supports no 
more than a noncompensable evaluation for bilateral hearing 
loss.  No other medical evidence during this period documents 
the extent of hearing loss.

Turning now to the results of a private evaluation conducted 
December 22, 2003, assuming that the speech recognition 
testing used the Maryland CNC test, Table VII provides that a 
level II hearing loss in one ear, coupled with a level VII 
hearing loss in the other ear, is 10 percent disabling, under 
Diagnostic Code 6100.  Since the evaluation depends solely on 
the mechanical application of the results of audiologic 
examination to the hearing loss tables, there is no evidence 
in favor of an evaluation in excess of 10 percent from 
December 22, 2003.  The Board has assigned a staged initial 
rating for the service-connected bilateral hearing loss based 
on the facts found.  Fenderson v. West.   The evidence is not 
in equipoise to warrant a more favorable result based on 
resolution of reasonable doubt.  38 U.S.C.A. § 5107(b).




ORDER

The appeal for service connection for a skin disorder of the 
feet, diagnosed as residual jungle rot, is granted.

The appeal for an initial compensable evaluation for service-
connected bilateral hearing loss from July 31, 2001 to 
December 21, 2003 is denied.

The appeal for a compensable, 10 percent, initial evaluation 
for service-connected bilateral hearing loss is granted from 
December 22, 2003, subject to laws and regulations governing 
the effective date of a monetary award.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



